Title: To Thomas Jefferson from Agnes Jackson, 22 January 1802
From: Jackson, Agnes
To: Jefferson, Thomas


          
            City of Washington January 22d. 1802
          
          The Petition of Agnes Jackson of the City of Washington humbly sheweth that on the 8th day of November 1800 when the War Office was burnt, notwithstanding the vigorous exertions of the Neighbours and Spectators to check the progress of the fire, her dwelling House was soon enveloped in flames and sunk in ruins. That a few hours previous to the fire she had sustained the greatest loss this world can inflict, namely a tender, affectionate and provident Husband, who lay in the House a cold and lifeless Corpse insensible of the Conflicting passions and dangers that surrounded and rent the hearts of his loving Widow and tender Offspring. And thus when she was bereft of the greatest comfort this World could bestow, and the cup of misery filled to the brim,—deprived of the small remaining Comfort, her House and home, and thrown upon an unthinking World to struggle and support a number of small Children.
          Your Petioner therefore implores your Excellency to compassionate her sufferings, and use your influence with the Grand Council of the Nation to make her such compensation for her losses as your Excellency shall in his wisdom and goodness think proper, and your Petitioner as in duty bound will pray &c.
        